Exhibit 10.6

 

[JPMorgan Chase Bank Letterhead]

 

Apr 20, 2006

 

Our L/C No.: XXXX-XXXXXX

 

 

Issue Date:

April 20, 2006

 

Expiry Date:

April 21, 2007

 

Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., as Administrative Agent,
its successors and assigns (“Beneficiary”)
222 North LaSalle Street, 16th Floor
Chicago, Illinois  60601

 

Ladies and Gentlemen:

 

We hereby establish our Irrevocable Transferable Letter of Credit in
Beneficiary’s favor for the account of Clayton Williams Energy, Inc. for the
account of Larclay, L.P. (“Applicant”), 6 Desta Drive, Suite 6500, Midland,
Texas 79705, in the aggregate amount of USD $19,000,000.00, effective
immediately and expiring at our office with the close of business on the Expiry
Date.

 

This Credit cannot be modified or revoked without Beneficiary’s consent.

 

Funds under this Credit are available to Beneficiary against presentation to us,
by tested telex or authenticated SWIFT, in person, by mail, by messenger
delivery or by facsimile transmission, to our offices at 300 South Riverside
Plaza, 7th Floor, Mail Code IL1-0236, Chicago, IL 60606-0236, Attn: Standy
Letter of Credit Dept., of Beneficiary’s sight draft indicating our Credit
number XXXX-XXXXXX and Beneficiary’s signed and dated statement reading as
follows:  “We hereby certify that the amount of the drawing represents
indebtedness owed under that certain Term Loan and Security Agreement dated
April 21, 2006 (the “Loan Agreement”) among Larclay, LP, as Borrower, the
Lenders from time to time party to the Loan Agreement, and Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services, Inc., as
Administrative Agent for Lenders”.

 

Demands presented by telefacsimile (“fax”) to fax number 312-954-0203, or
alternately to fax number 312-954-2457 acceptable, under telephone pre-advice to
312-954-1910, or alternately to 1-800-634-1969 provided that the original draft,
statement and Letter of Credit shall be simultaneously forwarded by overnight
courier service to our office at 300 S. Riverside

 

--------------------------------------------------------------------------------


 

 Plaza, 7th Floor, Mail Code IL1-0236, Standby Letter of Credit Unit, Chicago,
IL 60606-0236; provided further that the failure of the courier service to
timely deliver shall not affect the efficacy of the demand.

 

The document(s) required must be received by fax on or before the expiry date on
this instrument in accordance with the terms and conditions of this Letter of
Credit.

 

Except as stated herein, our undertaking is not subject to any requirement or
qualification. Our obligation under this Credit is our individual obligation and
in no way contingent upon reimbursement with respect thereto, or upon our
ability to perfect any lien or security interest.

 

Partial and multiple drawings are permitted. The amount available from time to
time under this irrevocable Credit shall be the original amount set forth above,
less the sum of any drawings honored by us hereunder. All banking charges are
the responsibility of the Applicant.

 

This irrevocable Credit is transferable to any assigns or successors in title to
Beneficiary’s interests as Administrative Agent, and any such successor or
assign shall be deemed the Beneficiary hereunder, and shall be entitled to draw
against the Credit in accordance with the terms hereof. Each letter of credit
issued upon any such transfer may be successively transferred to any successor
Administrative Agent. This Letter of Credit is transferable in whole but not in
part, and except as expressly stated herein, is transferable in accordance with
the ICC Publication No. 500. Any transfer request must be presented to us with
the attached form together with the original Letter of Credit. Transfers to
designated foreign nationals and /or specially designated nationals are not
permitted as being contrary to the U.S. Treasury Department or Foreign Assets
Control Regulations.

 

We hereby engage with Beneficiary that drawings in compliance with the terms and
conditions of this Credit shall be honored by us and payment shall be effected
in accordance with Beneficiary’s instructions within three business day after
the date of Beneficiary’s telex/SWIFT or other demand as contemplated herein if
presented at our office at 300 South Riverside Plaza, 7th floor, Mail Code
IL1-0236, Standby Letter of Credit

 

2

--------------------------------------------------------------------------------


 

Unit, Chicago, IL 60606-0236 on or before the expiration date of this Letter of
Credit.

 

This Letter of Credit is subject to the Uniform Customs and Practices for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500 (the “Uniform Customs”), except that Article 13(b) shall not
be included in this reference to the Uniform Customs. Notwithstanding Article 17
of the Uniform Customs, if this Credit expires during an interruption of
business as described in Article 17, we hereby specifically agree to extend the
validity of the Credit and thereby undertake to honor drawings and effect
payment thereof for thirty (30) days after the date of resumption of business.
and in the event of any conflict, the laws of the State of Illinois will
control, without regard to principles of conflict of laws.

 

Please address all correspondence regarding this Letter of Credit to the
attention of the Standby Letter of Credit Unit, 300 S. Riverside Plaza, 7th
Floor, Mail Code IL1-0236, Chicago, IL 60606-0236, including the Letter of
Credit number mentioned above. For telephone assistance, please contact the
Standby Client Service Unit at 1-800-634-1969, select Option 1, and have this
Letter of Credit number available.

 

 

Very truly yours,

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

Authorized Signature

 

3

--------------------------------------------------------------------------------

 